Heading-form-2.wpd















IN THE
TENTH COURT OF APPEALS
 

Nos. 10-00-208-CR & 10-00-249-CR

     JAMON OBAFEMI JOHNSON,
                                                                         Appellant
     v.

     THE STATE OF TEXAS,
                                                                         Appellee
 

From the County Court at Law No. 1
McLennan County, Texas
Trial Court Nos. 994997-CR1 & 981597-CR1
                                                                                                                
                                                                                                         
ORDER OF REINSTATEMENT AND MEMORANDUM OPINION
                                                                                                                

      Jamon Obafemi Johnson was convicted of unlawfully carrying a weapon and was sentenced
to 12 months in jail.  Additionally, Johnson’s probation for assault was revoked and he was
sentenced to 90 days in the County Jail.  He timely filed a notice of appeal.  On May 2, we abated
this appeal.  We now reinstate it.
      Johnson has filed a "withdrawal" of his notice of appeal.  In relevant portion, Rule 42.2 of
the Texas Rules of Appellate Procedure states:
(a) At any time before the appellate court’s decision, the appellate court may dismiss the
appeal if the appellant withdraws his or her notice of appeal.  The appellant and his or
her attorney must sign the written withdrawal and file it in duplicate with the appellate
clerk, who must immediately send the duplicate copy to the trial court clerk.

Tex. R. App. P. 42.2(a).  We have not issued a decision in this appeal.  The motion is signed by
both Johnson and his attorney.  See id.  A copy has been sent to the trial court clerk.  Id.
      This appeal is dismissed. 
 
                                                                       PER CURIAM

Before Chief Justice Davis,
          Justice Vance, and
          Justice Gray
Dismissed
Opinion delivered and filed June 6, 2001
Do not publish

n style="font-size: 12pt">Do not publish
[CV06]